Title: To Alexander Hamilton from Oliver Wolcott, Junior, 25 June 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, June 25, 1792. “I have considered the proposition stated in … Governor Mifflins Letter to you dated the 23d. instant, and can discover no objection to an arrangement being made, for permitting transfers to the Commonwealth of Pensylvania, of the sums which have been subscribed in the State Certificates. If this is done the Commonwealth will be intittled to receive the Certificates of Funded Debt which may be issued therefor subsequent to the first day of March next.… it may be proper to limit the permission which may be given in such manner, that the right in a State to subscribe Certificates, which have been redeemed or discharged, be not conceeded.”
